Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on November 1, 1990, which denied a motion by defendants pursuant to CPLR 5240 for a protective order staying all post-judgment proceedings to enforce a judgment of the same court entered on September 8, 1989, unanimously affirmed, with one bill of $250 costs and disbursements of this appeal and Fiore v Oakwood Plaza Shopping Center (178 AD2d 311 [decided herewith]) payable to plaintiffs.
Plaintiffs have commenced supplementary proceedings to enforce a judgment entered against defendants. In the underlying motion and in this appeal, the defendants seek a protective order arguing that the Pennsylvania cognovit judgment on the basis of which the IAS court granted summary judgment pursuant to CPLR 3213 is not enforceable in the State of New York. Since this appeal was perfected, we rejected this same argument on defendants’ appeal from the judgment itself (Fiore v Oakwood Plaza Shopping Center, 164 AD2d 737, stay denied 78 NY2d 952). The prior decision of this Court is law of the case. Even if we were not to reject defendants’ arguments on this ground, we would find them to be without merit. Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Kassal, JJ.